

116 HR 672 IH: To require the Secretary of Education to provide a deferment for certain student loans of Federal employees subject to a lapse in discretionary appropriations, and for other purposes.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 672IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Loebsack (for himself, Mr. Harder of California, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to provide a deferment for certain student loans of Federal
			 employees subject to a lapse in discretionary appropriations, and for
			 other purposes.
	
		1.Deferment for Federal employees during government shutdowns
			(a)Shutdown deferment
 (1)Effect on principal and interestNotwithstanding any other provision of law, a borrower of a loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.) who meets the requirements described in paragraph (2) shall be eligible for a deferment, during which—
 (A)periodic installments of principal need not be paid; and (B)in the case of a—
 (i)loan made, insured, or guaranteed under part B of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.), the Secretary shall repay any interest owed; and
 (ii)loan made under part D of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), interest shall not accrue.
 (2)EligibilityA borrower of a loan described in paragraph (1) shall be eligible for a deferment during any period of not less than 15 consecutive days in which such borrower is an employee of a Federal agency that is subject to a lapse in discretionary appropriations.
				(b)Effect of shutdown deferment on public service loan forgiveness
 (1)In generalNotwithstanding any other provision of law, for purposes of section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m))—
 (A)the Secretary of Education shall treat an unpaid monthly payment on a loan during a deferment period described in subsection (a)(2) as if such monthly payment has been made on the loan if, during the reimbursement period, the borrower of such loan—
 (i)makes each monthly payment due on such loan for each month of such reimbursement period; (ii)pays the amount of such unpaid monthly payment; and
 (iii)not later than the day on which the first monthly payment is due during such reimbursement period, pays any other amounts that were due on such loan as of the day before the deferment period; and
 (B)with respect to a borrower who does not pay the amount of any such unpaid monthly payment on a loan during such reimbursement period, beginning with the first monthly payment due on such loan after the reimbursement period and for each succeeding monthly payment until the total amount of such unpaid monthly payments on such loan are paid, the amount of the monthly payment due on such loan shall equal—
 (i)the monthly payment due on such loan for such month; and (ii)the amount of 1 unpaid monthly payment on such loan.
 (2)DefinitionsFor purposes of paragraph (1): (A)DefermentThe term deferment period, when used with respect to a borrower, means the period in which the borrower is in the deferment described in subsection (a)(2).
 (B)Monthly paymentThe term monthly payment means a monthly payment under section 455(m)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(1)(A)).
 (C)Reimbursement periodThe term reimbursement period, when used with respect to a borrower, means a period that is— (i)equal to the number of days of the deferment period of the borrower; and
 (ii)begins on the day after such deferment period. 